                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

KEVIN BYERS                                                           PLAINTIFF

v.                                   No. 2:16-cv-00124-JM

CITY OF AUGUSTA, ARKANSAS; et al.                                            DEFENDANTS

                                            ORDER

       On October 25, 2018, the Court ordered Kevin Byers to provide proof of service of

summons and complaint within ten days from the entry of that Order. Byers has not complied.

This action is therefore dismissed without prejudice.

       IT IS SO ORDERED this 7th day of November, 2018.



                                                        ________________________________
                                                        JAMES M. MOODY, JR.
                                                        UNITED STATES DISTRICT JUDGE
